UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1127


CHRISTOPHER EUGENE BUCKNER,

                     Plaintiff - Appellant,

              v.

UNITED PARCEL SERVICE, INCORPORATED,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever, III, Chief District Judge. (5:16-cv-00644-D)


Submitted: May 25, 2017                                           Decided: May 30, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Eugene Buckner, Appellant Pro Se. Susan Ballantine Molony, ALSTON &
BIRD, LLP, Charlotte, North Carolina; Glenn G. Patton, ALSTON & BIRD, LLP,
Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christopher Eugene Buckner appeals the district court’s order dismissing his

complaint against his former employer.      We have reviewed the record and find no

reversible error. See Union Carbide Corp. v. Richards, 721 F.3d 307, 314-15 (4th Cir.

2013); Foy v. Giant Food Inc., 298 F.3d 284, 287-88 (4th Cir. 2002). Accordingly, we

affirm for the reasons stated by the district court. Buckner v. United Parcel Serv., No.

5:16-cv-00644-D (E.D.N.C. Oct. 6, 2016). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2